76038: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-26094: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76038


Short Caption:FIGUEROA-BELTRAN VS. U.S. OF AMERICA (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:02/10/2020 at 2:00 PMOral Argument Location:Las Vegas


Submission Date:02/10/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantGibran Richardo Figueroa-BeltranCristen C. Thayer
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentUnited States of AmericaDayle Elieson, Interim United States Attorney
							(United States Attorney, District of Nevada)
						Nancy M. Olson, Assistant United States Attorney
							(United States Attorney, District of Nevada)
						Elham Roohani
							(United States Attorney, District of Nevada)
						Elizabeth O. White, Appellate Chief, United States Attorney
							(United States Attorney, District of Nevada)
						





Docket Entries


DateTypeDescriptionPending?Document


06/08/2018Filing FeeFiling Fee due.


06/08/2018Order/IncomingFiled Certifying Question to Nevada Supreme Court. Received from U.S. Court of Appeals for the Ninth Circuit  and the Honorables Diarmuid F. O'Scannlain and Johnnie B. Rawlinson, Circuit Judges, and Sarah S. Vance, District Judge.Y18-21957




07/18/2018Order/ProceduralFiled Order Accepting Certified Questions and Directing Briefing.  Appellant shall have 30 days from the date of this order to file and serve an opening brief addressing the certified questions.  Respondent shall have 30 days from the date the opening brief is served to file and serve an answering brief.  Appellant shall then have 20 days from the date the answering brief is served to file and serve any reply brief.  The parties may file a joint appendix containing any portions of the record before the Ninth Circuit that are necessary to this court's resolution of the certified question and were not already provided to this court with the Certification Order.  fn1[The clerk of this court shall not charge a filing fee in this case.18-27455




07/25/2018Notice/IncomingFiled Notice of Appearance of Counsel (Cristen C. Thayer as counsel for Appellant).18-28581




07/25/2018MotionFiled Appellant's Motion to Stay Briefing on Certified Questions.18-28585




08/16/2018Order/ProceduralFiled Order. Appellant has filed a motion to stay briefing in this matter. We grant the motion to the following extent. Briefing in this matter is suspended pending further order of this court. Appellant's Status Report due: 30 days.18-31669




09/11/2018Notice/IncomingFiled Appellant's First Status Report.18-35382




09/27/2018Order/ProceduralFiled Order Granting Motion.  Appellant asks that this court continue the stay of this matter pending the resolution of his anticipated certiorari petition.  We treat the report as a motion for a continuation of the stay.  Briefing of this matter remains suspended pending further order of this court. Appellant shall have 90 days from the date of this order to file a report informing this court of the status of the petition for writ of certiorari.18-37827




12/21/2018Notice/IncomingFiled Appellant's Second Status Report.  (SC)18-910013




12/26/2018Notice/IncomingFiled Appellant's Second Status Report (Corrected). (SC)18-910352




01/07/2019Order/ProceduralFiled Order. We treat the status report as a motion for a continuation of the stay, and cause appearing, grant the motion to the following extent. Briefing of this matter remains suspended pending further order of this court. Appellant's Status Report due: 30 days. (SC).19-00725




02/06/2019Notice/IncomingFiled Appellant's Third Status Report. (SC)19-05710




02/19/2019Order/ProceduralFiled Order. Appellant previously filed a motion to stay briefing in this matter pending the Ninth Circuit's resolution of his petition for panel and en banc rehearing of the certification order.  This court granted the unopposed motion, suspending briefing pending further order of this court and directing appellant to file a report informing this court of the status of the petition for rehearing. After the Ninth Circuit denied appellant's petition, this court granted appellant's motion to continue the stay pending his filing of a petition for a writ of certiorari in the United States Supreme Court. Appellant has now filed a status report explaining that his certiorari petition remains pending and a response is due by February 21, 2019. Appellant asks that this court continue the stay of this matter pending the resolution of his certiorari petition. The status report is treated as a motion for a continuation of the stay, and cause appearing, granted to the following extent. Appellant's Status Report due: 45 days. (SC).19-07500




04/04/2019Notice/IncomingFiled Notice of Appearance of Counsel (Elham Roohani for Respondent). (SC)19-14769




04/05/2019Notice/IncomingFiled Appellant's Fourth Status Report. (SC)19-14956




04/16/2019Order/ProceduralFiled Order Reinstating Briefing. Appellant's Opening Brief due: 30 days. Respondent shall have 30 days from the date of the opening brief is served to file and serve an answering brief. Appellant shall then have 20 days from the date the answering brief is served to file and serve any reply brief. (SC).19-16537




05/15/2019BriefFiled Appellant's Opening Brief. (SC)19-21490




05/15/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-21517




05/20/2019Notice/IncomingFiled Notice of Appearance of Counsel and Affidavit of Counsel (Nancy M. Olson for Respondent). (SC)19-21934




06/13/2019BriefFiled Respondent's Answering Brief. (SC)19-25668




06/13/2019MotionFiled Respondent's Motion for Judicial Notice. (SC)19-25670




06/17/2019MotionFiled Appellant's Motion for Extension of Time to File Response to Government's Motion for Judicial Notice. (SC)19-26114




06/21/2019MotionFiled Respondent's Motion for Judicial Notice with Attachments. (SC)19-26896




06/24/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 3, 2019, to file and serve any opposition to respondent's motion for judicial notice.  (SC)19-27069




07/03/2019BriefFiled Appellant's Reply Brief. (SC)19-28562




07/03/2019MotionFiled Appellant Gibran Figueroa-Beltran's Response to Government's Motion for Judicial Notice. (SC)19-28564




07/03/2019Case Status UpdateBriefing Completed/To Screening. (SC)


07/08/2019MotionFiled Respondent's Reply to Response to Motion for Judicial Notice. (SC)19-29027




07/31/2019Order/ProceduralFiled Order.  Respondent has filed a motion asking that this court take judicial notice of several documents.  This court will take judicial notice of the documents at this time.  However, this court may disregard any or all of the documents if it is later determined that they are not appropriate for consideration in conjunction with the merits of this matter.  (S)C19-32274




12/27/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, February 10, 2019, at 2:00 p.m. for 30 minutes in Las Vegas. (SC)19-52269




01/27/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-03645




02/10/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 76038. (SC).


07/16/2020Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Gibbons, J. Majority: Gibbons/Hardesty/Parraguirre/Cadish/Silver. Stiglich, J., with whom Pickering, C.J., agrees, dissenting. 136 Nev. Adv. Opn. No. 45. EN BANC (SC)20-26094




08/11/2020RemittiturIssued Remittitur. (SC)20-29478




08/11/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/06/2020RemittiturFiled Remittitur. Received by U.S. Court of Appeals for the Ninth Circuit Clerk on October 1, 2020. (SC)20-29478





Combined Case View